Citation Nr: 0813277	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for polyneuropathy, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, including carotid stenosis, to include as secondary 
to service-connected diabetes mellitus.

4.  Entitlement to service connection for cataracts, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for stroke, including 
transient ischemic attacks (TIA), to include as secondary to 
service-connected diabetes mellitus.

6.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression and anxiety, to 
include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that, in pertinent part, denied the 
veteran's claims set forth above.  The veteran perfected a 
timely appeal of these determinations to the Board. 

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence is against a showing that the 
veteran currently has coronary artery disease, diabetic 
retinopathy, or depression and anxiety due to an injury or 
other event or incident of the veteran's period of active 
service, or due to a service-connected disability. 

2.  The medical evidence is against a showing that carotid 
stenosis, bilateral cataracts, polyneuropathy, TIA and 
hypertension are due to an injury or other event or incident 
of the veteran's period of active service, or due to a 
service-connected disability. 


CONCLUSION OF LAW

Coronary artery disease, carotid stenosis, polyneuropathy, 
cataracts, diabetic retinopathy, TIA, hypertension, 
depression or anxiety were not incurred in, aggravated by 
service, may not be presumed to have been incurred in 
service, and were not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in September 2005, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claims after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the certification of 
the veteran's case to the Board.  The Board also finds that 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the 
claims.  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   The Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II. Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as heart disease, 
hypertension, arthritis, and psychosis, a presumption of 
service connection may arise if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service.  38 C.F.R. §§ 3.307, 3.309.  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

The veteran was granted service connection for diabetes 
mellitus as of October 22, 2003.  He claims that he has 
developed additional disabilities as a result of the diabetes 
mellitus.



A.  Coronary artery disease, diabetic retinopathy, depression 
and anxiety.

With respect to the veteran's claims for coronary artery 
disease, an eye disability, and depression and anxiety, to 
include as secondary to service-connected diabetes mellitus, 
the Board finds that the medical evidence does not support a 
finding that the veteran currently has coronary artery 
disease, diabetic retinopathy, or an acquired psychiatric 
disability, to include depression and anxiety. 

The veteran was afforded a VA examination in February 2004.  
The examiner noted the veteran's medical history and 
indicated that the veteran had been diagnosed with various 
medical conditions, to include bilateral cataracts and 
carotid stenosis.  The examiner also indicated a history of 
questionable coronary artery disease and possible depression.  
Here, the examiner indicated that the veteran reported 
feelings of depression and anxiety as a result of his 
service-connected diabetes mellitus.  After examining the 
veteran, the examiner found that the veteran did not have 
documented retinopathy to the eyes.  The examiner also stated 
that, while the veteran claims coronary artery disease, he 
had a normal stress test and no cardiac catheterization to 
date.  He did not diagnose a psychiatric disorder.

In addition, the veteran's medical records of his private 
physicians do not indicate a diagnosis of coronary artery 
disease or diabetic retinopathy, and there is no indication 
in any of the veteran's medical records that the veteran has 
been diagnosed with depression or anxiety.

Based on the foregoing, the Board finds that the claims of 
service connection for coronary artery disease, diabetic 
retinopathy, and depression and anxiety must be denied.  
Here, the Board notes that the medical evidence is against a 
finding that the veteran currently suffers from these 
disabilities.  And without a currently-diagnosed disability, 
a claim of service connection for these conditions cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.

B.  Carotid stenosis, bilateral cataracts, polyneuropathy, 
TIA and hypertension.

With respect to the veteran's claims for a heart disability, 
cataracts, polyneuropathy, TIA and hypertension, to include 
as secondary to his service-connected diabetes mellitus, the 
Board notes that the veteran has been diagnosed with these 
disabilities.  The Board will therefore focus on whether the 
veteran's disabilities were incurred in service or as a 
result of a service-connected disability.  

First, the Board notes that the veteran's service medical 
records are silent regarding the veteran's claimed 
disabilities, and his separation examination is normal in all 
respects.  There is also no indication that hypertension was 
manifested to a compensable degree within one year following 
discharge from service.  

Next, the Board notes that the veteran was afforded two VA 
examinations in June 2003 and February 2004.  In the June 
2003 VA examination report, the examiner diagnosed the 
veteran with polyneuropathy of unknown origin.  He was not 
able to confirm a diagnosed of diabetes mellitus at that 
time. 

In the February 2004 VA examination report, the examiner 
noted that the veteran had a history of carotid stenosis and 
underwent left carotid endarterectomy in May 2002.  The 
veteran reported that because he had carotid stenosis, he 
also had coronary artery disease.  The examiner, however, 
indicated that the veteran had a myocardial perfusion scan 
and resting exercise in October 2002 that was negative.  The 
veteran was also noted to have bilateral cataracts, but no 
retinopathy, and was noted to have a history of hypertension 
for which he was being treated with antihypertensive 
medications.  The examiner noted that the veteran had had a 
TIA and had been diagnosed with carotid stenosis.  Finally, 
the examiner indicated that the veteran had complaints of 
peripheral neuropathy.  The veteran's private neurologist was 
noted to have diagnosed small fiber sensory findings with 
decreased pain, but normal vibratory position sense.  A 
November 2002 lower extremity arterial Duplex study was noted 
to show no evidence of basilar occlusive disease.  A CT, MRI 
in March 2003 indicated multilevel spinal stenosis and the 
examiner found that a notation in the veteran's claims file 
indicated that the veteran's peripheral neuropathy was 
possibly related to the foraminal stenosis.  After 
examination, the veteran was diagnosed with diabetes 
mellitus.  As for the polyneuropathy, the examiner stated 
that the veteran has other etiology for this, to include 
multilevel spinal stenosis which could attribute to his 
symptoms versus the diabetes.  With respect to the veteran's 
cataracts, the examiner stated that cataracts are not caused 
by diabetes.  The examiner did not express an opinion 
regarding the etiology of the veteran's carotid stenosis, TIA 
or hypertension. 

The veteran's claims file also contains numerous records 
regarding the veteran's treatment by his private physicians.  
These records, however, while noting diagnoses and treatment 
of the veteran's conditions, do not indicate that any of 
these disabilities are related to the veteran's service or 
his service-connected diabetes mellitus.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's carotid stenosis, 
bilateral cataracts, polyneuropathy, TIA and hypertension are 
due to the veteran's active duty service or his service-
connected diabetes mellitus.  The veteran's service and post-
service records do not indicate the presence of any of these 
disabilities in service or within one year of service.  In 
addition, the February 2004 VA examiner specifically stated 
that cataracts are not caused by diabetes, found that there 
were other etiologies for the veteran's polyneuropathy, to 
include the veteran's spinal stenosis, and otherwise did not 
associate the veteran's diagnosed disabilities with his 
service or his service-connected diabetes mellitus.  Finally, 
the Board notes that there is no other medical in the 
veteran's claims file that connects that veteran's diagnosed 
disabilities with his service or his service-connected 
diabetes mellitus.

In this regard, the Board notes that, while the veteran has 
indicated that he believes that his disabilities are related 
to his diabetes mellitus, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claims.


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for polyneuropathy is denied.

3.  Service connection for coronary artery disease and 
carotid stenosis, is denied.

4.  Service connection for cataracts and diabetic 
retinopathy, is denied.

5.  Service connection for stroke (TIA) is denied.

6.  Service connection for an acquired psychiatric 
disability, to include depression and anxiety, is denied.


REMAND

After a careful review of the record, the Board finds that 
the veteran's erectile dysfunction claim must be remanded for 
additional development and adjudication.

At the February 2004 VA examination, the examiner indicated 
that the veteran may have erectile dysfunction that could be 
related to diabetes, but noted that the veteran has not had a 
full erectile dysfunction work-up to determine another 
etiology.  No VA examination for erectile dysfunction was 
afforded to the veteran subsequent to the February 2004 VA 
examination.  Based on the foregoing, the Board finds that 
this matter must be remanded to afford the veteran a VA 
examination in connection with his claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In addition, the Board notes that during the pendency of 
this appeal, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED for the 
following actions:

1.  The RO/AMC should send the veteran 
and his representative, if any, a letter 
that contains notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran has erectile 
dysfunction that is related to the 
service-connected diabetes mellitus.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
examination report should contain a 
detailed account of all manifestations of 
any erectile dysfunction found to be 
present.  If the examiner diagnoses the 
veteran as having erectile dysfunction, 
the examiner should offer an opinion as 
to whether it is as likely as not (e.g., 
a 50 percent or greater probability) that 
erectile dysfunction is attributable to 
the service-connected diabetes mellitus, 
to include whether diabetes mellitus 
aggravates erectile dysfunction.  The 
examiner should set forth a complete 
rationale for any opinion expressed.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO/AMC should readjudicate the 
veteran's claim.  If the determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


